Citation Nr: 0628749	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1994 to September 1997.

This matter is before the Board of Veterans Appeals on appeal 
of a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in March 2005 for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Sinusitis is unrelated to service. 


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but the claimant does have the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 7-
2004. 

As alluded to above, the initial rating decision occurred in 
1998 before the enactment of the VCAA in November 2000. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO did provide post-adjudication VCAA notice by letters 
dated in March 2001, April 2001, July 2003, March 2005, and 
May 2005.  The notice included the type of evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury or disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with her 
authorization VA would obtain any such records on her behalf.  
She was asked to submit evidence, which would include that in 
her possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claim of service 
connection, as the claim is denied, no disability rating will 
be assigned, so there can be no possibility of prejudice as 
to any defect regarding such notice under Dingess at 19 Vet. 
App. 473. 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in March 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran a VA examination.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Although the veteran gave a history of sinus problems on 
entrance examination, the examination of the sinuses was 
normal.  During service, the veteran was seen twice in 
service for sinus-related problems.  In August 1994, the 
veteran was seen for complaints of sinus congestion, and the 
diagnosis was acute sinusitis.  The veteran was not seen 
again for sinus complaints until January 1996, when she gave 
a four-day history of hoarseness and two-day history of 
maxillary pressure.  The assessment was sinusitis.  The 
remaining service medical records contain no further findings 
of sinusitis. 

After service, VA records disclose that in October 1997 the 
veteran was treated for acute sinusitis.  On VA examination 
in October 1998, the veteran stated that she had sinus 
problems for many years, which was worse during service.  
There was no sinus tenderness on physical examination.  X-
rays could not be taken because the veteran was pregnant.  
The diagnosis was recurrent sinusitis.

Private medical records document acute laryngitis with 
sinusitis in February 2000. In June 2000, the working 
diagnosis was sinusitis with an infectious etiology.  

On VA examination in February 2001, X-rays of the sinuses 
were normal.  The diagnosis was sinusitis by history and 
currently with radiographic evidence of normal anatomy.  

On VA examination in October 2002, the veteran reported 
having four to five episodes of sinusitis a year since her 
service discharge.  She said the typical symptoms involved 
bilateral maxillary sinus pain, headaches, post-nasal drip, a 
slight cough, and nasal discharge.  There was no significant 
tenderness to palpation of the maxillary sinus area.  X-rays 
of the sinuses were normal.  The diagnosis was chronic 
sinusitis requiring antibiotic therapy and rest four to five 
times each year.  The examiner noted that the veteran's 
claims file was not available for review.

VA records disclose that in February 2001 and January 2003 
the veteran reported frequent sinus infections.  In April 
2004, she was seen for sinusitis. 

Private medical records disclose that in February 2005 the 
veteran was seen for acute sinusitis. 

On VA examination in April 2005, the veteran reported recent 
treatment for sinusitis and that she had episodes of 
sinusitis approximately every two weeks.  At the time of the 
examination, she was asymptomatic.  Examination revealed no 
mucus or pus in the sinuses.  Following a review of the 
claims file, which included sinus X-rays in 2001 and 2002, 
and current X-rays, which were normal, the examiner reported 
that the veteran had a history of symptoms, which have been 
diagnoses as recurrent sinusitis, but there was no X-ray 
evidence of chronic or acute sinusitis.  The examiner then 
expressed the opinion that there were inadequate physical 
findings or radiographic evidence to confirm a diagnosis of 
chronic sinusitis. 

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran was treated twice for symptoms of sinusitis 
during her three years of service.  This is insufficient to 
establish chronicity during service, as the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

After service, symptoms of sinusitis were documented in 1997, 
2000, 2004, and 2005, however sinusitis was not found on VA 
examinations in 2002 and 2005.  While there is favorable 
evidence to establishing continuity of symptomatology, the 
analysis does not stop here.  Even if there is continuity of 
symptomatology, there also must be competent evidence that 
relates the present condition to that symptomatology.  
Medical evidence is required to demonstrate such a 
relationship because the condition is not of the type to 
which a lay person's observation is competent.  Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997). 

In this case, there are medical diagnoses of either recurrent 
sinusitis (1998 VA examination) or chronic sinusitis (2002 VA 
examination), the diagnoses were based on history provided by 
the veteran, which was unenhanced by any additional medical 
comment by the examiners as neither examiner identified 
sinusitis by clinical finding and the X-rays in 2002 were 
normal.  The description of lay history is not transformed 
into medical evidence merely because it was recorded by a 
medical professional.  There is nothing in the precise 
language of the diagnoses that suggest that the examiners 
added medico-evidentiary value to the lay history through 
their medical expertise.  LeShore v. Brown, 8 Vet.App. 406, 
409 (1995). For this reason, the Board rejects the diagnoses 
as favorable evidence that relates the post-service diagnosis 
of either recurrent sinusitis or chronic sinusitis to 
continuity of symptomatology. 

The remaining evidence consists of the report of VA 
examination in April 2005 in which the examiner found 
inadequate physical findings or radiographic evidence to 
confirm a diagnosis of chronic sinusitis, which was based on 
a review of the veteran's file.  This evidence opposes, 
rather than supports, the claim. 




As the Board is bound to consider only independent medical 
evidence to support its findings, the Board concludes that 
the claim fails because there is no competent medical 
evidence that relates the present symptoms etiologically to 
the post-service symptomatology. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection sinusitis, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for sinusitis is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


